Citation Nr: 0031682	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  96-47 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a genitourinary 
disability manifested by hematuria.


REPRESENTATION

Appellant represented by:	James Valentin, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July to August of 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  The Board 
remanded this case back to the RO in October 1997 for the 
scheduling of a VA Travel Board hearing, and, in October 
1998, the Board denied the veteran's claim.  The veteran 
subsequently appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court), and, in a June 
2000 decision, a single judge of the Court ordered that the 
October 1998 Board decision should be vacated and remanded 
the veteran's claim back to the Board for further action.  

The veteran's attorney then submitted additional lay 
statements in support of the claim and requested that the 
case be remanded to the RO for consideration.  While there 
was no waiver of RO review, there is no prejudice to the 
veteran by the Board first finding that the claim has been 
reopened and then remanding to the RO for further action.  
See Bernard v. Brown, 4 Vet.App. 384, 393 (1993) (holding 
that, when the Board addresses in its decision a matter not 
addressed by the RO, it must consider whether the claimant 
has been prejudiced thereby).  The Board further finds that 
the issue for consideration is more appropriately 
characterized as set forth on the title page of this 
decision. 


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
hematuria was denied by the RO in October 1976, May 1982, and 
March 1989; the veteran was notified of each of these denials 
but did not respond within one year of such denials.

2.  Evidence received since the March 1989 denial has not 
been previously associated with the record and is not merely 
cumulative of evidence previously of record, and such 
evidence bears directly and substantially on the question of 
whether the veteran currently suffers from a disability 
manifested by hematuria that was incurred in or aggravated by 
service.


CONCLUSIONS OF LAW

1.  The RO denials dated in October 1976, May 1982, and March 
1989 are final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the March 1989 denial is new and 
material, and the veteran's claim of entitlement to service 
connection for a genitourinary disability manifested by 
hematuria is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & Supp. 2000); see 
also 38 C.F.R. §§ 20.302, 20.1103 (2000).  The exception to 
this rule is 38 U.S.C.A. § 5108 (West 1991), which states, in 
part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2000); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, in a October 1976 rating decision, the RO 
denied the veteran's initial claim for blood in the urine 
(characterized in the decision as "hematuria, etiology 
undetermined") on the basis that his hematuria preexisted 
service and was not aggravated therein.  At the time of this 
decision, the claims file included a February 1969 
preinduction examination report, which contains no notations 
pertaining to hematuria; an August 1969 medical board 
examination report, which reflects a diagnosis of hematuria 
that pre-existed service but was not aggravated therein; an 
August 1969 separation examination report, which contains a 
diagnosis of hematuria, etiology undetermined; and a February 
1973 private hospitalization report, which contains a 
diagnosis of a urinary tract infection.

The veteran was notified of this decision in October 1976 but 
did not respond until his application to reopen this claim 
was received by the RO in April 1982.  In May 1982, the RO 
sent the veteran a letter in which he was informed that new 
and material evidence was needed to reopen his claim.  The 
veteran did not respond to this letter until a further 
application was received in January 1989.  The RO responded 
in March 1989 with a second letter informing the veteran that 
new and material evidence was needed to reopen his claim.  
The veteran did not respond to this letter until his current 
application was received in May 1996.  Therefore, the RO's 
March 1989 denial, the last determination in which this claim 
was denied on any basis, is final under 38 U.S.C.A. § 7105(c) 
(West 1991).  As such, the evidence that must be considered 
in determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the March 1989 denial.

Subsequent to the receipt of the veteran's May 1996 
application, several medical records indicating a post-
service hematuria problem have been associated with the 
claims file.  These records include VA medical records from 
June and August of 1996, which reflect treatment for 
hematuria.  The August 1996 record contains a notation 
indicating that the veteran "has been having blood in the 
urine since 1969 in the service," and it is unclear from 
this record whether this statement reflects the veteran's 
reported history or the opinion of the examiner.  Moreover, 
the claims file contains the results of a VA urogram from 
June 1996, which revealed a 3.5 centimeter lucent lesion in 
the lower pole of the right kidney, a non-diagnostic 
visualization of the short segment of the left sacral ureter, 
and a prominent prostatic impression at the base of the 
urinary bladder.  Also, a VA ultrasound from August 1996 
revealed a simple renal cyst in the left kidney, with no 
evidence of any other abnormality.

Also received subsequent to the veteran's May 1996 
application were lay statements relating that he did not have 
blood in his urine or stool prior to service.

The records noted above have all been added to the claims 
file since the March 1989 RO denial and are not merely 
cumulative of evidence previously of record.  As these 
records contain the first specific post-service notations of 
hematuria, with the August 1996 record suggesting a link to 
service, they bear materially and substantially on the 
question of whether such a disability was incurred in or 
aggravated by service.  Therefore, this evidence is new and 
material, and, in view of Hodge, the veteran's claim for 
service connection for a genitourinary disability manifested 
by hematuria is reopened.  However, for the reasons set forth 
below, no ultimate determination will be made on the 
veteran's claim at this time.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a genitourinary 
disability manifested by hematuria is reopened and, to this 
extent, the appeal is granted.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes securing medical records to 
which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  The 
Board further notes that the veteran's representative 
submitted additional evidence in support of the claim without 
a waiver of initial RO review.   

In this case, the Board observes that the veteran, during his 
March 1998 VA hearing, indicated that he was receiving VA 
treatment for his claimed disability and that he was seen at 
the Philadelphia VA Medical Center (VAMC) "last week."  
However, the claims file contains no VA outpatient treatment 
records dated subsequent to August 1996.  Furthermore, the 
veteran has not been afforded a VA genitourinary examination 
to date to determine the nature and extent of his claimed 
disability.   

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
inform him that he has the right to 
submit additional evidence.  See 
generally Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  Then, the RO should contact the 
Philadelphia VAMC and request all medical 
records of the veteran dated on and after 
August 1996.  Any records received by the 
RO should be added to the claims file.  
If the search for such records has 
negative results, documentation from the 
contacted entities to that effect should 
be included in the veteran's claims file.

3.  Then, the RO should schedule the 
veteran for a VA genitourinary 
examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his claimed 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination; particular attention 
should be addressed to the veteran's 
service medical records and to the lay 
statements from his family members.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is initially requested to 
provide an opinion as to whether the 
evidence of record clearly and 
unmistakably shows that the veteran 
suffered from a genitourinary disorder 
manifested by hematuria prior to service.  
If this question is answered in the 
affirmative, the examiner is requested to 
provide an opinion as to whether it is as 
least as likely as not that any such 
disability permanently worsened in degree 
during service.  If a genitourinary 
disorder manifested by hematuria is not 
clearly and unmistakably shown to have 
preexisted service, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
currently suffers from a genitourinary 
disorder that is etiologically related to 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for 
service connection for a genitourinary 
disorder manifested by hematuria.  Any 
further development considered to be 
necessary should be undertaken and the RO 
should comply with the notice and duty to 
assist provisions of the Veterans Claims 
Assistance Act of 2000.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
No action is required of the veteran until he is so notified 
by the RO.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 8 -


